DETAILED ACTION
Claims 1-31 have been presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
 
Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments directed to the amended limitations are addressed in the 103 rejection of the claims below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a multi-variable model that predicts”, “a hydraulic fracture model to simulate”, “an economic calculator to determine”, “an adjuster to perform” in claim 19
“a multi-variable model that correlates”, “a hydraulic fracture model to simulate”, “an economic calculator to determine”, “an adjuster to change” in claim 24
“a multi-variable model that correlates”, “a hydraulic fracture model to receive”, “an economic calculator to determine”, “an adjuster to vary” in claim 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations:
“a multi-variable model that predicts”, “a hydraulic fracture model to simulate”, “an economic calculator to determine”, “an adjuster to perform” in claim 19
“a multi-variable model that correlates”, “a hydraulic fracture model to simulate”, “an economic calculator to determine”, “an adjuster to change” in claim 24
“a multi-variable model that correlates”, “a hydraulic fracture model to receive”, “an economic calculator to determine”, “an adjuster to vary” in claim 27
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discloses "a computing system 800 having a processor 802 and memory 804 storing code 806 (for example, logic or instructions) executed by the processor 802." in [0100] of the specification, it is devoid of the algorithms that provide structures to convert the generic CPU into a special purpose CPU to perform the claimed functions. (MPEP 2181.11.(B)) There is no disclosure of any particular algorithms, either explicitly or inherently, to perform the actions of the models, economic calculator and adjuster. The use of the term "computing system" alone is not adequate structure because it does not describe a special purpose CPU for performing the functions. As such, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of:
“a multi-variable model that predicts”, “a hydraulic fracture model to simulate”, “an economic calculator to determine”, “an adjuster to perform” in claim 19
“a multi-variable model that correlates”, “a hydraulic fracture model to simulate”, “an economic calculator to determine”, “an adjuster to change” in claim 24
“a multi-variable model that correlates”, “a hydraulic fracture model to receive”, “an economic calculator to determine”, “an adjuster to vary” in claim 27
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 20-23, 24-26 and 28-31 depend from claims 19, 24 and 27 but fail to cure the deficiencies set forth above. Claims 20-23, 24-26 and 28-31 inherit these deficiencies and are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	Claim(s) 1-3, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko et al. U.S. Patent Publication No. 2015/0369029, hereafter Potapenko, in view of Souche et al. U.S. Patent Publication No. 2010/0312529, hereafter Souche, in view of Ogunsanya et al “Safe Boundaries of High-Temperature Fracturing Fluids”, hereafter Ogunsanya.

Regarding Claim 1: The reference discloses A method of specifying a composition for a frac fluid for hydraulic fracturing a geological formation, comprising: 
preparing fluids … in response to specifying to build a multi-variable model, the fluids comprising same source water and same additives comprising a gelling agent, … ,a crosslinker and a high temperature stabilizer, (Potapenko [0063], [0088], [0089], [0093], source water; [0008] cross linker; “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer.; [0063], [0088], [0089], a gelling agent is guar based, to make the oil in water emulsion; [0008], [0120]-[0126] the modeled fluid is made and tested)
wherein the fluids comprise first fluids that are identical in composition except for concentration of the crosslinker and second frac fluids that are identical in composition except for concentration of the high temperature stabilizer, (Potapenko [0008], [0114], [0115], [0125], fluids with different amounts of cross linker and high temperature stabilizer are used)
wherein the high temperature stabilizer reduces oxygen-promoted degradation of the frac fluids above 200 °F; (Potapenko “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
measuring viscosity of the fluids; (Potapenko [0086], [0087], [0092], viscosity is measured)
building the multi-variable model that correlates the viscosity with crosslinker concentration and with high-temperature stabilizer concentration based on the viscosity of the fluids as measured, the crosslinker concentration in the fluids, and the high-temperature stabilizer concentration in the fluids, (Potapenko [0008], [0043], [0125], FracCADE is used with alternated pumping paramaters including the viscosity, crosslinker and stabilizer)
wherein the multi-variable model determines the viscosity as a function of the crosslinker concentration and the high-temperature stabilizer concentration; (Potapenko “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
varying the crosslinker concentration and the a high temperature stabilizer concentration in the multi-variable model to predict the viscosity of hypothetical frac fluids having the same source water and the same additives as the frac fluid and having crosslinker concentrations and high-temperature stabilizer concentrations as input into the multi-variable model, wherein the viscosity varies among the hypothetical frac fluids; (Potapenko “[0008], [0043], [0114], [0115], [0125], In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
Potapenko does not explicitly recite simulating, via a fracture model, hydraulic fracturing of a geological formation with each of the hypothetical frac fluids; 
incorporating output from the fracture model comprising a description of fractures into a discrete fracture network (DFN) 
predicting hydrocarbon production correlative with the DFN by employing a geomechanical model and a reservoir model.
However Souche recites simulating, via a fracture model, hydraulic fracturing of a geological formation with each of the hypothetical frac fluids; (Souche 0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.” Examiner notes Potapenko teaches the frac fluid in at least Potapenko. “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
 incorporating output from the fracture model comprising a description of fractures into a discrete fracture network (DFN) ((Souche. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
predicting hydrocarbon production correlative with the DFN by employing a geomechanical model and a reservoir model. (Souche. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modeling of Souche with the calculations of Potapenko in order to provide a method “of representing fractures in a reservoir model and modeling accurately the heterogeneity, spatial variability, anisotropy and uncertainty attached to the effective petrophysical properties derived therefrom while minimizing the memory space required by the numerical data structures used for representing the fracture network and maximizing the speed of the algorithms used for computing these.” (Souche Paragraph 15)
The combination of Potapenko and Souche does not explicitly teach preparing fluids each less than 5 liters in a laboratory … the fluids comprising … an oxygen scavenger, wherein preparing the fluids comprises combining the additives with the source water in the laboratory,
However Ogunsanya recites preparing fluids each less than 5 liters in a laboratory … (Ogunsanya Page 3 Fracturing Fluid Preparation, The amount of fluid produced was 1 liter)
the fluids comprising … an oxygen scavenger, (Ogunsanya Abstract, Page 2 Introduction, Page 3 Fracturing Fluid Preparation, the fluid is prepared with an oxygen scavenger)
wherein preparing the fluids comprises combining the additives with the source water in the laboratory, (Ogunsanya Page 3 Fracturing Fluid Preparation, the additives are added to the 250-500mL of Houston tap water and mixed)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ogunsanya with the combination of Potapenko and Souche as the references deal with fractures, in order create the fracture fluids in a laboratory with the required additives. Ogunsanya would modify Potapenko and Souche by taking the modeled fluid and creating it in a labratory. The benefit of doing so is safe boundaries of fracturing fluids used at high temperatures without producing hydrogen sulfide over regulatory permissible exposure limit can be created. (Ogunsanya Abstract)

Regarding Claim 2: The reference discloses The method of claim 1, wherein the description of fractures comprises characterization of fractures by …, width, …, …. (Potapenko [0120], the fracture width is defined)
Potapenko does not explicitly recite wherein the description of fractures comprises characterization of fractures by length, …, height, and orientation
	However Souche recites wherein the description of fractures comprises characterization of fractures by length, …, height, and orientation (Souche [0032], [0037], [0038], [0041], fracture length is defined; [0038], fracture height is defined; [0016], [0018], [0031], [0046], fracture orientation is defined)
	See motivation for claim 1.

Regarding Claim 3: Potapenko does not explicitly recite however Souche recites The method of claim 1, wherein employing the geomechanical model and the reservoir model comprises coupling the geomechanical model and the reservoir model. (Souche [0017] Hence according to a first aspect of the invention there is provided a method of representing fractures in a model of a subterranean reservoir based on a partition of a statistical description of a full fracture network as obtained from evaluation of geological, geophysical and/or geochemical measurements within the reservoir into a first part to be represented by a discrete fracture network and into a second part to remain represented by a modified statistical description.”)
	See motivation for claim 1.

Regarding Claim 8: The reference discloses The method of claim 1, wherein the viscosity comprises determining the viscosity varies among the hypothetical frac fluids as a function of the crosslinker concentration and the stabilizer concentration. (Potapenko. “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)

Regarding Claim 10: The reference discloses The method of claim 1, wherein the crosslinker comprises a zirconium (Zr) crosslinker, a titanium (Ti) crosslinker, an aluminum (Al) crosslinker, or a borate crosslinker, or any combinations thereof. (Potapenko. [0082] In some embodiments the breaking agent may be a persulphate such as ammonium persulphate, a bromate such as sodium bromate, a chlorate or chlorite such as sodium chlorate and sodium chlorite, or enzyme.  Some viscosity reducing agents may be esters such as ethyllactate, buthylglutarate, DBE esters et cetera or polyesters such as PLA, PGA et cetera for borate x-linked fluids, lactates and polylactate for Zr x-linked fluids, etc. Breakers or viscosity reducing agents may be used in dissolved, solid and encapsulated forms.”)

Regarding Claim 11: The reference discloses The method of claim 1, wherein, the high temperature stabilizer comprising sodium thiosulfate, sorbitol, or alkylated sorbitol, or any combinations thereof. (Potapenko. “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol.)

6.	Claim(s) 4-6, 15, 18, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko et al. U.S. Patent Publication No. 2015/0369029, hereafter Potapenko, in view of Souche et al. U.S. Patent Publication No. 2010/0312529, hereafter Souche, in view of Ogunsanya et al “Safe Boundaries of High-Temperature Fracturing Fluids”, hereafter Ogunsanya, and in further in view of Chen U.S. Patent Publication No. 2014/0195215, hereafter Chen.

Regarding Claim 4: Potapenko, Souche and Ogunsanya do not explicitly recite The method of claim 1, comprising predicting a financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the hydrocarbon production.
	However Chen recites The method of claim 1, comprising predicting a financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the hydrocarbon production. (Chen. [0029] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account cost as per Chen for the modeling in Potapenko, Souche and Ogunsanya in order to maximize output and reduce costs of the system in tandem to reap the most profits possible. See Chen, [0029] above. 

Regarding Claim 5: Potapenko recites The method of claim 4, comprising iterating through the varying of the crosslinker concentration in the multi-variable model and the varying of the high-temperature stabilizer concentration in the multi-variable model (Potapenko “[0008] [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
wherein the crosslinker concentration and the high-temperature stabilizer concentration are inputs to the multi-variable model, and wherein the viscosity is an output of the multi-variable model. (Potapenko. “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
Potapenko, Souche and Ogunsanya does not explicitly recite to increase the financial gain. The Examiner notes that this phrase appears to be intended use and would therefore not be afforded patentable weight. In the interests of compact prosecution the Examiner notes that, 
Chen recites to increase the financial gain. (Chen [0029] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account cost as per Chen for the modeling in Potapenko, Souche and Ogunsanya in order to maximize output and reduce costs of the system in tandem to reap the most profits possible. See C, [0029] above. 

Regarding Claim 6: Potapenko, Souche and Ogunsanya does not explicitly recite The method of claim 5, wherein the iterating increases the financial gain as predicted
However Chen recites The method of claim 5, wherein the iterating increases the financial gain as predicted (C [0029], [0070]-[0073], cost reduction in the candidate formula selection is iteratively updated as the fluid design parameters are updated)
See motivation for claim 4.

Regarding Claim 15: Potapenko teaches The method of claim 12, comprising building the multi-variable model, wherein building the multi-variable model comprises: preparing, …, fluids … comprising the high temperature stabilizer, the crosslinker, same source water, same concentration of a gelling agent, …, (Potapenko [0008], [0063], [0088], [0089], [0093], source water; [0008] cross linker; “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer.; [0063], [0088], [0089], a gelling agent is guar based, to make the oil in water emulsion; [0008], [0120]-[0126] the modeled fluid is made and tested)
wherein a first group of the fluids comprise same concentration of the crosslinker and varied concentration of the high temperature stabilizer, and wherein a second group of the fluids comprise same concentration of the high temperature stabilizer and varied concentration of the crosslinker; (Potapenko [0008], [0114], [0115], [0125], fluids with different amounts of cross linker and high temperature stabilizer are used)
measuring viscosity of the fluids; (Potapenko [0086], [0087], [0092], viscosity is measured)
relating the viscosity of the fluids as measured with the concentration of the high temperature stabilizer in the fluids and with the concentration of the crosslinker in the fluids to build the multi-variable model (Potapenko [0008], [0043], [0125], FracCADE is used with alternated pumping paramaters including the viscosity, crosslinker and stabilizer)
Potapenko and Souche does not explicitly recite preparing, in a laboratory, fluids each less than 5 liters … same concentration of an oxygen scavenger
Ogunsanya teaches preparing, in a laboratory, fluids each less than 5 liters … same concentration of an oxygen scavenger (Ogunsanya Page 3 Fracturing Fluid Preparation, The amount of fluid produced was 1 liter; Abstract, Page 2 Introduction, Page 3 Fracturing Fluid Preparation, the fluid is prepared with an oxygen scavenger)
See motivation for Claim 1

Regarding Claim 18: See rejection for claim 15.

Regarding Claim 20: See rejection for claim 15.

Regarding Claim 25: See rejection for claim 15.

Claim(s) 7, 9, 12-14, 16-17, 19, 21-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko et al. U.S. Patent Publication No. 2015/0369029, hereafter Potapenko, in view of Souche et al. U.S. Patent Publication No. 2010/0312529, hereafter Souche, and in further in view of Chen U.S. Patent Publication No. 2014/0195215, hereafter Chen.

Regarding Claim 7: Potapenko recites preparing the frac fluid having the crosslinker concentration as selected and the high temperature stabilizer concentration as selected; and (Potapenko [0063], [0088], [0089], [0093], source water; [0008] cross linker; “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer.; [0063], [0088], [0089], a gelling agent is guar based, to make the oil in water emulsion; [0008], [0120]-[0126] the modeled fluid is made and tested)
pumping the frac fluid having the crosslinker concentration as selected and the high temperature stabilizer concentration as selected through a wellbore into a geological formation for hydraulic fracturing the geological formation (Potapenko Figures 4-8, [0024]-[0028], the frac fluid is pumped into the fracture using the pumping sequence)
Potapenko, Souche and Ogunsanya does not explicitly recite selecting the crosslinker concentration and the high-temperature stabilizer concentration based on the financial gain;
Chen teaches selecting the crosslinker concentration and the high-temperature stabilizer concentration based on the financial gain; (Chen [0029] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
See motivation for claim 4.

Regarding Claim 9: Potapenko does not explicitly recite wherein the hydrocarbon production as predicted correlative with the DFN by employing the geomechanical model and the reservoir model is simulated hydrocarbon production estimated that would occur from the geological formation after and in response to the hydraulic fracturing of the geological formation with the hypothetical frac fluids
	Souche teaches wherein the hydrocarbon production as predicted correlative with the DFN by employing the geomechanical model and the reservoir model is simulated hydrocarbon production estimated that would occur from the geological formation after and in response to the hydraulic fracturing of the geological formation with the hypothetical frac fluids ([0003], the simulator computes the movements of fluids, [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” [0016] [0017] “This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
See motivation for Claim 1.

Regarding Claim 12: The reference discloses A computer implemented method of determining a composition to specify for a frac fluid to be prepared, comprising: 
predicting viscosity for the frac fluid before preparing the frac fluid and without measuring viscosity, the viscosity predicted via a multi-variable model that correlates the viscosity with a crosslinker concentration for the frac fluid and a high-temperature stabilizer concentration for the frac fluid; (Potapenko “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
wherein the crosslinker concentration and the high-temperature stabilizer concentration are inputs to the multi-variable model and the viscosity is an output of the multi-variable model, (Potapenko. “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
wherein the multi-variable model determines the viscosity as a function of the crosslinker concentration and the high-temperature stabilizer concentration (Potapenko “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
wherein the crosslinker concentration comprises concentration of a crosslinker for the frac fluid and the high-temperature stabilizer concentration comprises concentration of a high temperature stabilizer in the frac fluid, (Potapenko [0008], [0114], [0115], [0125], fluids with different amounts of cross linker and high temperature stabilizer are used)
wherein the high temperature stabilizer reduces oxygen-promoted degradation of the frac fluid above 200 °F; (Potapenko “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
wherein the output of the hydraulic fracture model comprises a description of fractures characterized by …, width, …; (Potapenko [0012], the width of the fracture is known)
employing a hydraulic fracture model to simulate hydraulic fracturing of a geological formation with the frac fluid as a hypothetical frac fluid and not prepared, wherein the viscosity as predicted via the multi-variable model is an input to output of the hydraulic fracture model (Potapenko [0008], [0043], [0061], [0062], The changing viscosity is input to the model)
adjusting in the multivariable model the crosslinker concentration for the frac fluid and the high-temperature stabilizer concentration for the frac fluid (Potapenko “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
Potapenko does not explicitly recite incorporating output from the hydraulic fracture model into a discrete fracture network (DFN),
wherein the output of the hydraulic fracture model comprises a description of fractures characterized by length, …, height, and orientation;
employing a geomechanical model and a reservoir model to give hydrocarbon production from the geological formation based on the DFN; 
However Souche recites incorporating output from the hydraulic fracture model into a discrete fracture network (DFN), (Souche. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
wherein the description of fractures comprises characterization of fractures by length, …, height, and orientation (Souche [0032], [0037], [0038], [0041], fracture length is defined; [0038], fracture height is defined; [0016], [0018], [0031], [0046], fracture orientation is defined)
employing a geomechanical model and a reservoir model to give hydrocarbon production from the geological formation based on the DFN; (Souche [0016], [0017], [0031], Hence according to a first aspect of the invention there is provided a method of representing fractures in a model of a subterranean reservoir based on a partition of a statistical description of a full fracture network as obtained from evaluation of geological, geophysical and/or geochemical measurements within the reservoir into a first part to be represented by a discrete fracture network and into a second part to remain represented by a modified statistical description.”)
	See motivation for claim 1.
Potapenko and Souche do not explicitly recite determining a predicted financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the predicted hydrocarbon production; and 
adjusting in the multi-variable model the crosslinker concentration for the frac fluid and the high-temperature stabilizer concentration for the frac fluid to increase the predicted financial gain, wherein the adjusting increases the predicted financial gain.
However Chen recites determining a predicted financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the predicted hydrocarbon production; and (Chen. [0029] [0073] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
adjusting in the multi-variable model the crosslinker concentration for the frac fluid to be prepared and the high-temperature stabilizer concentration for the frac fluid to be prepared to increase the predicted financial gain, wherein the adjusting increases the predicted financial gain. (Chen. [0029] [0073], the fluid design parameters are iteratively updated where the cost is minimized by choosing designs with cheaper fluid additives)
See motivation for claim 4.

Regarding Claim 13: See rejection for claim 5.

Regarding Claim 14: The reference discloses The method of claim 12, wherein the crosslinker concentration for the frac fluid in a range of 1 gallon per thousand gallons (gpt) to 10 gpt, and wherein the high-temperature stabilizer concentration for the frac fluid in a range of 1 gpt to 10 gpt. (Potapenko. [0116] In some embodiments, an agent may both viscosify and impart yield stress characteristics, and in further embodiments may also function as a friction 
reducer to reduce friction pressure losses in pumping the treatment fluid.  In an embodiment, the liquid phase is essentially free of viscosifier or comprises a viscosifier in an amount ranging from 0.01 up to 12 g/L (0.08-100 ppt) of the fluid phase.”)

Regarding Claim 16: The reference discloses The method of claim 12, wherein, the high temperature stabilizer comprising sodium thiosulfate, sorbitol, or alkylated sorbitol, or any combinations thereof. (Potapenko. “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol.)
wherein the crosslinker comprises a zirconium (Zr) crosslinker, a titanium (Ti) crosslinker, an aluminum (Al) crosslinker, or a borate crosslinker, or any combinations thereof. (Potapenko. [0082] In some embodiments the breaking agent may be a persulphate such as ammonium persulphate, a bromate such as sodium bromate, a chlorate or chlorite such as sodium chlorate and sodium chlorite, or enzyme.  Some viscosity reducing agents may be esters such as ethyllactate, buthylglutarate, DBE esters et cetera or polyesters such as PLA, PGA et cetera for borate x-linked fluids, lactates and polylactate for Zr x-linked fluids, etc. Breakers or viscosity reducing agents may be used in dissolved, solid and encapsulated forms.”)

Regarding Claim 17: The reference discloses A computer implemented method of determining a composition for a frac fluid to be prepared, comprising: 
specifying a crosslinker concentration comprising concentration of a crosslinker in the frac fluid to be prepared and a stabilizer concentration comprising concentration of a stabilizer in the frac fluid to be prepared, (Potapenko “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
wherein the stabilizer reduces oxygen-promoted degradation of the frac fluid above 200 °F; (Potapenko “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
determining viscosity of the frac fluid comprising the crosslinker concentration as specified and the stabilizer concentration as specified, wherein determining the viscosity comprises determining, without preparing the frac fluid and without measuring the viscosity, the viscosity via a multi-variable model that correlates the viscosity with the crosslinker concentration and the high-temperature stabilizer concentration (Potapenko “[0008] [0043], [0092], In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
wherein the crosslinker concentration and the high-temperature stabilizer concentration are inputs to the multi-variable model, and wherein the viscosity is an output of the multi-variable model. (Potapenko. “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
wherein the multi-variable model determines the viscosity as a function of the crosslinker concentration and the high-temperature stabilizer concentration; (Potapenko “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
preparing the frac fluid having the crosslinker concentration as selected and the high temperature stabilizer concentration as selected; and (Potapenko [0063], [0088], [0089], [0093], source water; [0008] cross linker; “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer.; [0063], [0088], [0089], a gelling agent is guar based, to make the oil in water emulsion; [0008], [0120]-[0126] the modeled fluid is made and tested)
pumping the frac fluid having the crosslinker concentration as selected and the high temperature stabilizer concentration as selected through a wellbore into a geological formation for hydraulic fracturing the geological formation (Potapenko Figures 4-8, [0024]-[0028], the frac fluid is pumped into the fracture using the pumping sequence)
Potapenko does not explicitly recite simulating, via a hydraulic fracture model, hydraulic fracturing of a geological formation with the frac fluid comprising the viscosity, the crosslinker concentration as specified, and the stabilizer concentration as specified, wherein an output of the simulating is incorporated into a discrete fracture network (DFN); 
coupling performing a geomechanical model with performing a reservoir model to predict hydrocarbon production from the geological formation based on the DFN;
However Souche recites simulating, via a hydraulic fracture model, hydraulic fracturing of a geological formation with the frac fluid comprising the viscosity, the crosslinker concentration as specified, and the stabilizer concentration as specified, wherein an output of the simulating is incorporated into a discrete fracture network (DFN); (Souche [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.” Examiner notes P teaches the frac fluid in at least P. “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
coupling performing a geomechanical model with performing a reservoir model to predict hydrocarbon production from the geological formation based on the DFN; (Souche. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
See motivation for claim 1.
Potapenko and Souche do not recite determining a financial gain correlative with the crosslinker concentration, the stabilizer concentration, and the hydrocarbon production; and adjusting the specifying of the crosslinker concentration and the stabilizer concentration to increase the financial gain. 
	However Chen recites determining a financial gain correlative with the crosslinker concentration, the stabilizer concentration, and the hydrocarbon production; and adjusting the specifying of the crosslinker concentration and the stabilizer concentration to increase the financial gain. (Chen. [0029] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
selecting the crosslinker concentration and the high-temperature stabilizer concentration based on the financial gain; (Chen [0029] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
See motivation for claim 4.

Regarding Claim 19: The reference discloses computing system to specify crosslinker concentration and stabilizer concentration in a frac fluid to be prepared for hydraulic fracturing of a geological formation, comprising: 
a multi-variable model that predicts viscosity of a hypothetical frac fluid based on the crosslinker concentration and the stabilizer concentration without the hypothetical frac fluid being prepared as an actual frac fluid and without the viscosity being measured, (Potapenko “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”; [0008], [0043], [0125], FracCADE is used with alternated pumping paramaters including the viscosity, crosslinker and stabilizer)
wherein the multi-variable model determines the viscosity as a function of the crosslinker concentration and the stabilizer concentration; (Potapenko “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
wherein the crosslinker concentration and the stabilizer concentration are inputs to the multi-variable model, and wherein the viscosity is an output of the multi-variable model. (Potapenko. “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
wherein the crosslinker concentration comprises concentration of a crosslinker in the hypothetical frac fluid and the stabilizer concentration comprises concentration of a stabilizer in the hypothetical frac fluid, (Potapenko “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
and wherein the stabilizer reduces oxygen-promoted degradation of the hypothetical frac fluid above 200 °F; (Potapenko “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
a hydraulic fracture model to simulate hydraulic fracturing with the hypothetical frac fluid and receive the value of the viscosity output by the multi-variable model (Potapenko Figures 4-8 [0008], [0043], [0061], [0062], [0120]-[0126], The changing viscosity is input to the model)
the values selected for preparation of the frac fluid as implemented in field in actual hydraulic fracturing of the geological formation. (Potapenko Figures 4-8, [0008], [0024]-[0028], [0120]-[0126], the frac fluid is pumped into the fracture using the pumping sequence)
Potapenko does not explicitly recite output a description of fractures to a discrete fracture network (DFN); 
a geomechanical model and a reservoir model, wherein the geomechanical model and the reservoir model are coupled to give a hydrocarbon production correlative with the DFN, 
wherein the hydrocarbon production correlative with the DFN given by the geomechanical model and the reservoir model as coupled is simulated predicted hydrocarbon production estimated that would occur from the geological formation after and in response to hydraulic fracturing of the geological formation with the hypothetical frac fluid;
Souche teaches output a description of fractures to a discrete fracture network (DFN); (Souche. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
a geomechanical model and a reservoir model, wherein the geomechanical model and the reservoir model are coupled to give a hydrocarbon production correlative with the DFN, (Souche. [0016], [0017], [0031], Hence according to a first aspect of the invention there is provided a method of representing fractures in a model of a subterranean reservoir based on a partition of a statistical description of a full fracture network as obtained from evaluation of geological, geophysical and/or geochemical measurements within the reservoir into a first part to be represented by a discrete fracture network and into a second part to remain represented by a modified statistical description.”)
wherein the hydrocarbon production correlative with the DFN given by the geomechanical model and the reservoir model as coupled is simulated predicted hydrocarbon production estimated that would occur from the geological formation after and in response to hydraulic fracturing of the geological formation with the hypothetical frac fluid; (Souche [0003], the simulator computes the movements of fluids, [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” [0016] [0017] “This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
See motivation of claim 1
Potapenko and Souche do not explicitly teach an economic calculator to determine financial gain correlative with the crosslinker concentration, the stabilizer concentration, and the hydrocarbon production an adjuster to perform iterations varying the crosslinker concentration and the stabilizer concentration input to the multi-variable model to change the value of the viscosity output to increase the financial gain, wherein the economic calculator to select values of the crosslinker concentration and the stabilizer concentration in the iterations at the financial gain reaching a target,
Chen teaches an economic calculator to determine financial gain correlative with the crosslinker concentration, the stabilizer concentration, and the hydrocarbon production an adjuster to perform iterations varying the crosslinker concentration and the stabilizer concentration input to the multi-variable model to change the value of the viscosity output to increase the financial gain, wherein the economic calculator to select values of the crosslinker concentration and the stabilizer concentration in the iterations at the financial gain reaching a target, (Chen. [0029] [0073] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.” Examiner’s Note: see above where varying the additive input changes the value of the viscosity output in Potapenko [0008], [0060]-[0062], [0092])
See motivation of claim 4

Regarding Claim 21: See rejection for claim 14.

Regarding Claim 22: The reference discloses The computing system of claim 19, wherein the hydraulic fracture model to receive the value of viscosity as a user input. (Potapenko “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.” Examiner notes the calculation or correlation based on a measurement represents user input since the user must provide the basis for calculation or correlation.)

Regarding Claim 23: The reference discloses wherein the hydraulic fracture model to receive the value of viscosity from the multi-variable model. (Potapenko "[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture. In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof." [0043] "Modeling tools such as FracCADE (available from Schlumberger) or MATLAB are available to determine, based on the closure stress, e.g., the overburden pressure, and the stiffness or rigidity of the formation at the fracture face, the maximum channel breadth that can be tolerated before the fracture will collapse and opposing faces of the fracture between the adjacent islands will be closed off.")

Regarding Claim 24: See rejection for claim 19.

Regarding Claim 26: Potapenko, Souche, and Chen do not explicitly recite The computing system of claim 24, wherein the adjuster to change the crosslinker concentration and the high-temperature stabilizer concentration in response to at least the amount of hydrocarbon production.
	However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account hydrocarbon production in varying the recited factors since the entire purpose of hydraulic fracturing is hydrocarbon production and as per Chen “[0002] Hydraulic fracturing has become the dominant well completion technique and is used almost exclusively for production enhancement of low-permeability reservoirs.”

Regarding Claim 27: The reference discloses A hydraulic fracturing system comprising: 
a pump to inject a frac fluid to be prepared through a wellbore into a geological formation to hydraulically fracture the geological formation, (Potapenko “[0064] A system used to implement the fracture treatment may include a pump system comprising one or more pumps to supply the treatment fluid to the wellbore and fracture.”)
wherein the frac fluid to be prepared as comprising a crosslinker and a high temperature stabilizer (Potapenko "[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture. In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof." [0043] "Modeling tools such as FracCADE (available from Schlumberger) or MATLAB are available to determine, based on the closure stress, e.g., the overburden pressure, and the stiffness or rigidity of the formation at the fracture face, the maximum channel breadth that can be tolerated before the fracture will collapse and opposing faces of the fracture between the adjacent islands will be closed off.")
wherein the high temperature stabilizer reduces oxygen-promoted degradation of the frac fluids above 200 °F; (Potapenko “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
a multi-variable model that correlates viscosity of a hypothetical frac fluid with a crosslinker concentration that is concentration of the crosslinker in the hypothetical frac fluid and with a high-temperature stabilizer concentration that is concentration of the high temperature stabilizer in the hypothetical frac fluid; (Potapenko. “[0008] [0043], [0092], In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”
wherein the multi-variable model determines the viscosity as a function of the crosslinker concentration and the high-temperature stabilizer concentration, and wherein the crosslinker concentration and the high-temperature stabilizer concentration are inputs to the multi-variable model and the viscosity is an output of the multivariable model; (Potapenko. “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)
For remaining limitations see rejection for claim 19.
a hydraulic fracture model to receive a value of the viscosity of the hypothetical frac fluid from the multi-variable model, simulate hydraulic fracturing with the hypothetical frac fluid, and output a description of fractures to a discrete fracture network (DFN);
a geomechanical model and a reservoir model coupled to give a value for hydrocarbon production correlative with the DFN; an economic calculator to determine financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the hydrocarbon production; and
an adjuster to vary the crosslinker concentration in the multi-variable model and the high temperature stabilizer concentration in the multi-variable model to increase the financial gain, wherein the adjuster converges on a specified concentration of the crosslinker for the frac fluid as prepared and a specified concentration of the high temperature stabilizer for the frac fluid as prepared.

Regarding Claim 28: See rejection for claim 2.

Regarding Claim 29: See rejection for claim 15.

Regarding Claim 30: The reference discloses The hydraulic fracturing system of claim 29, comprising a control system to adjust an addition rate of the crosslinker to the frac fluid as prepared and an addition rate of the high temperature stabilizer to the frac fluid as prepared in response to the specified concentration of the crosslinker and the specified concentration of the high temperature stabilizer, respectively. (Potapenko “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.” Figures 4-8, [0120]-[0126])

Regarding Claim 31: The reference discloses The hydraulic fracturing system of claim 29, comprising a computing system comprising the hydraulic fracture model, the geomechanical model, the reservoir model, the multi-variable model, the economic calculator, and the adjuster. (See rejection for claim 27 which encompasses all these models as recited in references P, S, and C)

Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rimassa et al. “Optimizing Fracturing Fluids From Flowback Water”: Also teaches the mixing of ground water to make a fracturing fluid. The parameters of the fracture fluid are optimized through the use of software modeling programs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147